DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "11" and "15" have both been used to designate “the rear glass” (see Specification, para. [0017]-[0018]).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “11” has been used to designate both “the rear glass” and “the opening” (see Specification, para. [0017]-[0018]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-12, 15, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tokuda et al. (US 20210249754 A1), hereinafter referred to as “Tokuda”.
Regarding claim 1, Tokuda discloses a backdoor (para. [0040]) comprising: an outer panel (fig. 3, element 2; para. [0045]) made of resin (para. [0045]) and having an opening 5formed (para. [0043] – portion between upper panel 21 and lower panel 22, where rear glass is attached); an inner panel (fig. 3, element 1; para. [0043]) made of resin (para. [0045]); a reinforcement (fig. 3, element 4; para. [0044]) made of metal (para. [0045]) and arranged between (fig. 3; para. [0044]) the outer panel (fig. 3, element 2) and the inner panel (fig. 3, element 1); and a rear glass (fig. 3, element 3; para. [0047]) covering the opening (para. [0042]), 10wherein the rear glass (figs. 3-4, element 3) includes a defogger (fig. 4, element 5; para. [0047]), and a first antenna conductor (fig. 4, elements 61 and 62; para. [0060]) capable of receiving a radio wave in a frequency band of AM broadcast waves (para. [0060]), wherein the first antenna conductor (fig. 4, elements 61 and 62) includes a first power feeding part (fig. 4, element 61; para. [0060]), and a first antenna element (fig. 4, element 62; para. [0060]) having a total 15length of 100 mm to 1800 mm (fig. 12; para. [0090]; Table 1 – In rows “Working Ex.” and Column “Element Length LAM”  total length LAM is shown ranging between 983 mm – 1283 mm) and connected to (fig. 4; para. [0060]) the first power feeding part (fig. 4, element 61), wherein the first antenna element (fig. 4, element 62) includes a first proximity part (fig. 4, element 623; para. [0060]) extending along a first outer edge (fig. 4, uppermost element 52; para. [0058]) among upper (fig. 4; para. [0060]), lower, left, and right outer edges of the defogger (fig. 4, element 5), and having a 20spacing of 3 mm to 60 mm (fig. 11; para. [0090]; para. [0060] – fig. 11 shows distances in units of mm, as stated in para. [0090]. Para. [0060] states: “the second AM antenna element 622 extends to a vicinity of the lower end of the power supply unit 61 in the up-down direction and the third AM antenna element 623 extends to a vicinity of the power supply unit 61 in the horizontal direction”. The lower end of the power supply 61 in shown in fig. 11 as being 5 mm +40 mm = 45 mm away from the first outer edge of the defogger.) from the first outer edge (fig. 4, uppermost element 52), and wherein the first antenna element (fig. 4, element 62) is positioned to be separated from the reinforcement (fig. 3, element 4) by longer than or equal to 10 mm (figs. 3-4 and 11; para. [0044], [0059], [0090]; Table 1 – para. [0044] states that reinforcing frame 4 is placed on main body 11, as shown in fig. 3. Para. [0059] states that distance G1, shown in fig. 4, is a distance between an attachment location of rear glass 3 and the uppermost heating wire 52. Fig. 11 illustrates distances in mm, as stated in para. [0090], and shows distance G1 equal to 80 mm. Fig. 11 shows the bottom of first antenna element 62 as 45 mm away from the uppermost heating wire 52 and Table 1 shown the width a2 of antenna element 62 equal to 20 mm. Hence, the top of antenna element 62 is 80 mm – 20 mm – 45 mm = 15 mm away from the attachment location of the rear glass 3, and a minimum of 15 mm away from reinforcement 4.), or positioned on a side with respect to the first outer edge where the reinforcement is not present in plan view of the rear glass.

    PNG
    media_image1.png
    304
    557
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    487
    810
    media_image2.png
    Greyscale

	Regarding claim 2, Tokuda discloses the first antenna element (fig. 4, element 62) is arranged only in one peripheral region among four of upper (fig. 4; para. [0060] – region above uppermost element 52), lower, left, and right peripheral regions outside the defogger (fig. 4, element 5), or arranged only in two peripheral regions adjacent 30to each other.
Regarding claim 3, Tokuda discloses the first antenna element (fig. 4, element 62) is arranged so as not to overlap (figs. 3-4; para. [0044] – reinforcement 4 is arranged along edges 12 and 13, which do not overlap with rear glass 3. Rear glass 3 includes the first antenna element 62, as shown in fig. 4.) the reinforcement (fig. 3, element 4) in plan view of the rear glass (figs. 3-4, element 3).
Regarding claim 4, Tokuda discloses the first 57Attorney Docket No. 104976-0157 antenna conductor (fig. 4, element 61 and 62) is arranged so as not to overlap (figs. 3-4; para. [0044] – reinforcement 4 is arranged along edges 12 and 13, which do not overlap with rear glass 3. Rear glass 3 includes the first antenna conductor 61 and 62, as shown in fig. 4.) the reinforcement (fig. 3, element 4) in plan view of the rear glass (figs. 3-4, element 3).
Regarding claim 5, Tokuda discloses a length 5of the first proximity part (fig. 4, element 623) extending along the first outer edge (fig. 4, uppermost element 52) and having the spacing of 3 mm to 60 mm (fig. 11; para. [0060]) from the first outer edge (fig. 4, uppermost element 52), is longer than or equal to 100 mm (fig. 12, element a3; Table 1 – in rows “Working Ex.” and column “”a3”, length of the first proximity part a3 is shown ranging between 478-628 mm).
Regarding claim 7, Tokuda discloses the first antenna element (fig. 4, element 62) includes a linear element (fig. 4, element 632; para. [0061]) that is arranged only in 15one peripheral region among four of upper (fig. 4; para. [0060] ] – region above uppermost element 52), lower, left, and right peripheral regions outside the defogger (fig. 4, element 5).
Regarding claim 8, Tokuda discloses an area of the linear element (fig. 4, element 632) is 0.0001 m2 to 0.001 m2  (Para. [0061], [0089] – para. [0061] described length of linear element 632 as 100 mm – 1000 mm. Para. [0089] described antenna element width as 1 mm. Multiplying length and width of element 632 gives an area range of 0.0001 m2 to 0.001 m2 .).
Regarding claim 9, Tokuda discloses the first antenna element (fig. 4, element 62) includes a loop-shaped element (fig. 4, element 62) that is arranged only in one peripheral region among four of upper (fig. 4; para. [0060] – region above uppermost element 52), lower, left, and right peripheral regions outside the defogger (fig. 4, element 5).
Regarding claim 10, Tokuda discloses an area surrounded by a loop of the loop-shaped element (fig. 4, element 62) is 0.01 m2 to 0.05 m2 (fig. 12, elements a1 and a2; Table 1 – in the row labelled “Working Ex. 1”, length of loop a1 is shown as 630 mm and width of loop a2 is shown as 20 mm. Multiplying the length and width gives an area of 0.0126 m2.).
Regarding claim 11, Tokuda discloses a shape of the loop-shaped element (fig. 4, element 62) is a rectangle (fig. 4, element 62) having a long side along a horizontal direction in which the first outer edge extends (fig. 4, uppermost element 52), and a length of a short side (fig. 12, element a2; para. [0090]) of the rectangle (fig. 4, element 62) is shorter than or equal to 80 mm (Table 1 – rows “Working Ex.” and column “a2” show short side length a2 equal to 20 mm).
Regarding claim 12, Tokuda discloses a length 58Attorney Docket No. 104976-0157 of the long side (fig. 12, element a1; para. [0090]) of the rectangle (fig. 4, element 62) is shorter than or equal to 3/4 a length of the first outer edge (fig. 11; para. [0090] – fig. 11 shows length of the first outer edge equal to 1110 mm. Table 1, in rows “Working Ex.” And column “a1, shows length of the long side a1 ranging between 480 – 630 mm. 3/4 of 1110 mm is 832.5 mm.).
Regarding claim 15, Tokuda discloses the first 25antenna element (fig. 4, element 62)is arranged only in a region located lower than (para. [0010]) the defogger (fig. 4, element 5).
Regarding claim 19, Tokuda discloses the rear glass (fig. 4, element 3) further includes an antenna conductor (fig. 4, elements 61 and 63; para. [0060]) capable of receiving a radio wave in at least one of frequency bands of FM broadcast 20waves (para. [0060]), Band III of DAB, and terrestrial digital television broadcast, and wherein the antenna conductor (fig. 4, elements 61 and 63) includes a power feeding part (fig. 4, element 61; para. [0060]), and an antenna element (fig. 4, element 63) connected to (para. [0060]) the power feeding part (fig. 4, element 61).
Regarding claim 20, Tokuda discloses a rear glass (figs. 3-4, element 3; para. [0047]) that can be attached to a backdoor element (fig. 3, elements 1 and 2; para. [0041], [0045]) made of resin (para. [0045]) so as to cover an opening (para. [0042]) formed in the backdoor (fig. 3, elements 1 and 2), and the backdoor (fig. 3, elements 1 and 2) having a reinforcement (fig. 3, element 4; para. [0044]) made of metal (para. [0045]), comprising: a defogger (fig. 4, element 5; para. [0047]); and a first antenna conductor capable of receiving a radio 30wave in a frequency band of AM broadcast waves, wherein the first antenna conductor (fig. 4, elements 61 and 62; para. [0060]) includes a first power feeding part (fig. 4, element 61; para. [0060]), and a first antenna element (fig. 4, element 62; para. [0060]) having a total length of 100 mm to 1800 mm (fig. 12; para. [0090]; Table 1 – In rows “Working Ex.” and Column “Element Length LAM”  total length LAM is shown ranging between 983 mm – 1283 mm) connected to (fig. 4; para. [0060]) the first power feeding part (fig. 4, element 61), 35wherein the first antenna element (fig. 4, element 62) includes a first proximity part (fig. 4, element 623; para. [0060]) extending along a first outer edge (fig. 4, uppermost element 52; para. [0058])  among upper (fig. 4; para. [0060]), 60Attorney Docket No. 104976-0157 lower, left, and right outer edges of the defogger (fig. 4, element 5) and having a spacing of 3 mm to 60 mm (fig. 11; para. [0090]; para. [0060] – fig. 11 shows distances in units of mm, as stated in para. [0090]. Para. [0060] states: “the second AM antenna element 622 extends to a vicinity of the lower end of the power supply unit 61 in the up-down direction and the third AM antenna element 623 extends to a vicinity of the power supply unit 61 in the horizontal direction”. The lower end of the power supply 61 in shown in fig. 11 as being 5 mm +40 mm = 45 mm away from the first outer edge of the defogger.) from the first outer edge (fig. 4, uppermost element 52), and wherein in a state of being attached (para. [0042]) to the backdoor (fig. 3, elements 1 and 2), the first antenna element (fig. 4, element 62) is positioned to be separated from the 5reinforcement (fig. 3, element 4) by longer than or equal to 10 mm (figs. 3-4 and 11; para. [0044], [0059], [0090]; Table 1 – para. [0044] states that reinforcing frame 4 is placed on main body 11, as shown in fig. 3. Para. [0059] states that distance G1, shown in fig. 4, is a distance between an attachment location of rear glass 3 and the uppermost heating wire 52. Fig. 11 illustrates distances in mm, as stated in para. [0090], and shows distance G1 equal to 80 mm. Fig. 11 shows the bottom of first antenna element 62 as 45 mm away from the uppermost heating wire 52 and Table 1 shown the width a2 of antenna element 62 equal to 20 mm. Hence, the top of antenna element 62 is a minimum of 80 mm – 20 mm – 45 mm = 15 mm away from the attachment location of the rear glass 3, and a minimum of 15 mm away from reinforcement 4.), or positioned on a side with respect to the first outer edge where the reinforcement is not present in plan view of the rear glass.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuda in view of Taniguchi et al. (US 6008767 A), hereinafter referred to as “Taniguchi”.
Regarding claim 6, Tokuda does not teach an antenna 10capacitance of the first antenna element with respect to a vehicle- body ground is 5 pF to 30 pF.
Taniguchi teaches an antenna 10capacitance of the first antenna element with respect to a vehicle- body ground is 5 pF to 30 pF (col. 12, lines 40-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Tokuda such that an antenna 10capacitance of the first antenna element with respect to a vehicle- body ground is 5 pF to 30 pF, as described in Taniguchi. Doing so allows for greater radio wave sensitivity (Taniguchi, col. 12, lines 40-47).

Claims 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda in view of Maekawa et al. (JP 2015056716 A), hereinafter referred to as “Maekawa”.
Regarding claim 13, Tokuda teaches the length of the short side of the rectangle is 3 mm to 50 mm (fig. 12, element a2; Table 1), and wherein the first antenna conductor (fig. 4, element 6; para. [0047]) is further capable of receiving a radio wave in a frequency band of FM broadcast waves (para. [0047]).
Tokuda does not teach a 5distance between the first outer edge and the first antenna element is 3 mm to 30 mm.
Maekawa teaches a 5distance between the first outer edge and the first antenna element (fig. 3, element 10; para. [0039]) is 3 mm to 30 mm (para. [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Tokuda such that a 5distance between the first outer edge and the first antenna element is 3 mm to 30 mm, as described in Maekawa. Doing so allows for receiving broadcast waves with high sensitivity (Maekawa, para. [0055]).
Examiner’s note - Regarding the recitation that an element is “capable of” performing a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.
Regarding claim 16, Tokuda does not teach the first antenna element further includes a second proximity part extending 30along a second outer edge connected to the first outer edge among the upper, lower, left, and right outer edges of the defogger, and having a spacing of 10 mm to 40 mm from the second outer edge.
Maekawa teaches the first antenna element (fig. 3, element 10) further includes a second proximity part (fig. 3, element 12; para. [0037]) extending 30along a second outer edge (fig. 3, left of bus bar 6) connected to the first outer edge among the upper, lower, left (fig. 3), and right outer edges of the defogger (fig. 3, elements 5A, 5B, and 6; para. [0035]), and having a spacing of 10 mm to 40 mm (fig. 3; para. [0068]) from the second outer edge (fig. 3, left of bus bar 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Tokuda to include the second proximity part, as described in Maekawa. Doing so allows for increasing antenna length, which improves signal reception. It also increases space on the defogger edges, enabling greater surface area for other device elements. 
Regarding claim 17, Tokuda teaches the 35first proximity part (fig. 4, element 623) is arranged in a region located lower than (para. [0010]) the defogger (fig. 4, element 5).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuda in view of  Morishita (US 20190190117 A1), hereinafter referred to as “Morishita”.
Regarding claim 14, Tokuda teaches the length (fig. 12, element a2) of the short side (fig. 4, element 622) of the rectangle (fig. 4, element 62) is 3 mm to 50 mm (fig. 12, element a2; Table 1) and the first antenna conductor (fig. 4, element 6) is further capable of receiving a radio wave in a frequency band of FM broadcast waves (para. [0047]).
Tokuda does not teach a distance between the first outer edge and the first antenna element is 3 mm to 30 mm and the first antenna conductor further includes a wire element connected directly or indirectly to the first antenna element, wherein the wire element includes a part extending along the long side of the rectangle on a side opposite to the defogger 20with respect to the first antenna element.
Morishita teaches a distance between the first outer edge (fig. 1, element 221; para. [0056]) and the first antenna element (fig. 1, element 3; para. [0059]) is 3 mm to 30 mm (fig. 1, element G; para. [0059]) and the first antenna conductor (fig. 1, element 3; para. [0059]) further includes a wire element (fig. 1, element 39; para. [0068]) connected directly or indirectly (para. [0103]) to the first antenna element (fig. 1, element 3), wherein the wire element (fig. 1, element 39) includes a part (fig. 1, element 392; para. [0068]) extending along the long side (fig. 1, element 321; para. [0058]) of the rectangle (fig. 1, element 32; para. [0058]) on a side opposite (fig. 1) to the defogger (fig. 1, element 2; para. [0059]) 20with respect to the first antenna element (fig. 1, element 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Tokuda such that the distance between the first outer edge and the first antenna element is 3 to 30 mm and to include the wire element, as described in Morishita. Doing so allows for improving reception performance (Morishita, para. [0059]) and capacitively coupling the antenna and the defogger (Morishita, para. [0103]), thereby expanding the range for receiving broadcast waves (Morishita, para. [0077]).
Examiner’s note - Regarding the recitation that an element is “capable of” performing a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuda in view of  Hayashi et al. (US 20170279182 A1), hereinafter referred to as “Hayashi”.
Regarding claim 18, Tokuda teaches the rear glass (fig. 4, element 3) further includes a second antenna conductor (fig. 4, element 63; para. [0060]) capable of receiving a radio wave in a frequency band of FM broadcast waves (para. [0060]), 5wherein the first antenna conductor (fig. 4, elements 61 and 62) is arranged in a region located lower than (para. [0010]) the defogger (fig. 4, element 5) and a second antenna element (fig. 4, element 63) arranged to be separated from the defogger (fig. 4, element 5) 10by a spacing of 1 mm to 40 mm (fig. 4, element L; para. [0061]). 
Tokuda does not teach the second antenna conductor includes a second power feeding part connected or proximate to the defogger and wherein the second antenna element extends from the second power feeding part, through one of two peripheral regions being a left peripheral region and a right peripheral region that are outside the defogger, to a region located higher than the 15defogger.
Hayashi teaches the second antenna conductor (fig. 5, element 50b; para. [0116]) includes a second power feeding part (fig. 5, element 51b; para. [0116]) connected or proximate to (fig. 5) the defogger (fig. 5, element 30; para. [0110]) and wherein the second antenna element (fig. 5, element 52b; para. [0116]) extends from (fig. 5; para. [0118]) the second power feeding part (fig. 5, element 51b), through one of two peripheral regions being a left peripheral region (fig. 5; para. [0056] – left of bus bar 32A) and a right peripheral region that are outside the defogger (fig. 5, element 30), to a region located higher than (fig. 5, above defogger 30) the 15defogger (fig. 5, element 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Tokuda such that the second antenna conductor includes a second power feeding part connected or proximate to the defogger and wherein the second antenna element extends from the second power feeding part, through one of two peripheral regions being a left peripheral region and a right peripheral region that are outside the defogger, to a region located higher than the 15defogger, as described in Hayashi. Doing so allows for reducing noise and improving receiving sensitivity of the antenna (Hayashi, para. [0122]).

Conclusion
The prior art made of record and not relied upon is considered relevant to Applicant’s disclosure. Benham et al. (US 5959586 A) teaches an antenna 10capacitance of the first antenna element with respect to a vehicle- body ground is 5 pF to 30 pF, relevant to claim 6 of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/Leah Rosenberg/
Examiner, Art Unit 2845
06/15/2022